





Exhibit 10.2

Execution Version

STOCK PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 4, 2016 by and
between URANIUM RESOURCES, INC., a Delaware corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the “Buyer”).
 Capitalized terms used herein and not otherwise defined herein are defined in
Section 7 hereof.




WHEREAS: Subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to the Buyer, and the Buyer wishes to buy from the
Company, Eight Hundred Thirty-Eight Thousand Dollars ($838,000) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”).  The shares of
Common Stock to be purchased hereunder are referred to herein as the “Purchase
Shares.”




NOW THEREFORE, the Company and the Buyer hereby agree as follows:




1.

PURCHASE OF COMMON STOCK.  




Subject to the terms and conditions set forth in this Agreement, the Company and
the Buyer agree that immediately upon the execution hereof, the Buyer shall
purchase from the Company 3,560,000 Purchase Shares and pay to the Company as
the purchase price therefor, via wire transfer, Eight Hundred Thirty-Eight
Thousand Dollars ($838,000). Upon issuance and payment therefor as provided
herein, such Purchase Shares shall be validly issued and fully paid and
non-assessable.  The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Buyer made under this Agreement.




2.

BUYER’S REPRESENTATIONS AND WARRANTIES.




The Buyer represents and warrants to the Company that as of the date hereof:




(a)

Investment Purpose.  The Buyer is entering into this Agreement and acquiring the
Purchase Shares for its own account for investment; provided however, by making
the representations herein, the Buyer does not agree to hold any of the Purchase
Shares for any minimum or other specific term.

 

(b)

Accredited Investor Status.  The Buyer is an “accredited investor” as that term
is defined in Rule 501(a)(3) of Regulation D under the 1933 Act.




(c)

Information.  The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Purchase Shares that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(e) hereof).  The Buyer understands that





 







--------------------------------------------------------------------------------







its investment in the Purchase Shares involves a high degree of risk.  The Buyer
(i) is able to bear the economic risk of an investment in the Purchase Shares
including a total loss, (ii) has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
proposed investment in the Purchase Shares and (iii) has had an opportunity to
ask questions of and receive answers from the officers of the Company concerning
the financial condition and business of the Company and other matters related to
an investment in the Purchase Shares.  Neither such inquiries nor any other due
diligence investigations conducted by the Buyer or its representatives shall
modify, amend or affect the Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  The Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Purchase Shares.




(d)

No Governmental Review.  The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Purchase Shares or the fairness or
suitability of the investment in the Purchase Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Purchase Shares.




(e)

Organization . The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.




(f)

Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of this Agreement by the Buyer and the consummation by it
of the transaction contemplated hereby do not conflict with the Buyer’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization by the Buyer, its managers or its
members .




(g)

Residency.  The Buyer is a resident of the State of Illinois.




(h)

No Prior Short Selling.  The Buyer represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Buyer, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any (i) “short sale” (as such term is defined in Section
242.200 of Regulation SHO of the Purchase





 







--------------------------------------------------------------------------------







Shares Exchange Act of 1934, as amended (the “1934 Act”) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.




3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to the Buyer that as of the date hereof:




(a)

Organization and Qualification.  The Company and its “Subsidiaries” (which for
purposes of this Agreement means any entity in which the Company, directly or
indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted.  Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under this Agreement.




(b)

Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to issue the Purchase Shares in accordance with the terms
hereof, (ii) the execution and delivery of this Agreement by the Company and the
consummation by it of the transaction contemplated hereby, including without
limitation, the issuance of the Purchase Shares under this Agreement, have been
duly authorized by the Company’s Board of Directors or duly authorized committee
thereof, do not conflict with the Company’s Certificate of Incorporation or
Bylaws (as defined below), and do not require further consent or authorization
by the Company, its Board of Directors, except as set forth in this Agreement,
or its stockholders , (iii) this Agreement has been duly executed and delivered
by the Company and (iv) this Agreement constitutes the valid and binding
obligations of the Company enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by (y) general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies and (z) public policy underlying
any law, rule or regulation (including any federal or states securities law,
rule or regulation) with regards to indemnification, contribution or exculpation
.  The Board of Directors of the Company or duly authorized committee thereof
has approved the resolutions (the “Signing Resolutions”) substantially in the
form as delivered to the Buyer to authorize this Agreement and the transaction
contemplated hereby.  The Signing Resolutions are valid, in full force and
effect and have not been modified or supplemented in





 







--------------------------------------------------------------------------------







any material respect .  The Company has delivered to the Buyer a true and
correct copy of the Signing Resolutions as approved by the Board of Directors of
the Company.  




(c)

Issuance of the Purchase Shares.  The Purchase Shares have been duly authorized
and, upon issuance in accordance with the terms hereof, the Purchase Shares
shall be (i) validly issued, fully paid and non-assessable and (ii) free from
all taxes, liens and charges with respect to the issuance thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.




(d)

No Conflicts.  The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transaction contemplated
hereby (the issuance of the Purchase Shares), does and will not (i) result in a
violation of the Certificate of Incorporation , any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result, to the Company’s knowledge, in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company or any of its Subsidiaries) or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected, except in the case of conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse Effect.
 Neither the Company nor its Subsidiaries is in violation of any term of or in
default under its Certificate of Incorporation , any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company or Bylaws or their organizational charter or bylaws, respectively.
 Neither the Company nor any of its Subsidiaries is in violation of any term of
or is in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
violations , defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, or regulation of any governmental entity, except for
possible violations, the sanctions for which either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
 Except as specifically contemplated by this Agreement , reporting obligations
under the 1934 Act, or as required under the 1933 Act or applicable state
securities laws or the filing of a Listing of Additional Shares Notification
Form with the Principal Market , the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or any regulatory or self-regulatory agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof.  Except for
the reporting obligations under the 1934 Act , all consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence shall be obtained or effected on or prior to
the date hereof.  





 







--------------------------------------------------------------------------------










(e)

SEC Documents; Financial Statements. Since January 1, 2015, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been properly amended), contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  As of their respective dates (except as they
have been properly amended), the financial statements of the Company included in
the SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  Except routine
correspondence, such as comment letters and notices of effectiveness in
connection with previously filed registration statements or periodic reports
publicly available on EDGAR, to the Company’s knowledge , the Company or any of
its Subsidiaries are not presently the subject of any inquiry, investigation or
action by the SEC.




(f)

Absence of Certain Changes.  Since September 30, 2015, there has been no
material adverse change in the business, properties, operations, financial
condition or results of operations of the Company or its Subsidiaries taken as a
whole.  For purposes of this Agreement, neither a decrease in cash or cash
equivalents nor losses incurred in the ordinary course of the Company’s business
shall be deemed or considered a material adverse change.  The Company has not
taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any Bankruptcy Law nor does the Company or any of its
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy or insolvency proceedings.  




(g)

Absence of Litigation. Other than as disclosed in the SEC Documents, t o the
Company’s knowledge, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s





 







--------------------------------------------------------------------------------







Subsidiaries’ officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.




(h)

Acknowledgment Regarding Buyer’s Status.  The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transaction contemplated hereby.  The Company
further acknowledges that the Buyer is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transaction contemplated hereby and any advice given by the
Buyer or any of its representatives or agents in connection with this Agreement
and the transaction contemplated hereby is merely incidental to the Buyer’s
purchase of the Purchase Shares.  The Company further represents to the Buyer
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives and
advisors.




(i)

Registration Statement.  The Shelf Registration Statement (as defined in Section
4(a) hereof) has been declared effective by the SEC, and no stop order has been
issued or is pending or, to the knowledge of the Company, threatened by the SEC
with respect thereto.  As of the date hereof, the Company has a dollar amount of
securities registered and unsold under the Shelf Registration Statement, which
is not less than the sum of Eight Hundred Thirty-Eight Thousand Dollars
($838,000) on the date hereof.




4.

COVENANTS.




(a)

Filing of Form 8-K and Prospectus Supplement.  The Company agrees that it shall,
within the time required under the 1934 Act, file a Current Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby.  The Company
shall file within two (2) Business Days from the date hereof a prospectus
supplement to the Company’s existing shelf registration statement on Form S-3
(File No. 333-196880, the “Shelf Registration Statement”) covering the sale of
the Purchase Shares (the “Prospectus Supplement”).  The Shelf Registration
Statement (including any amendments or supplements thereto and prospectuses or
prospectus supplements, including the Prospectus Supplement, contained therein)
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.




(b)

Blue Sky. The Company shall take such action, if any, as is reasonably necessary
in order to obtain an exemption for or to qualify (i) the sale of the Purchase
Shares to the Buyer under this Agreement and (ii) any subsequent sale of the
Purchase Shares by the Buyer, in each case, under applicable securities or “Blue
Sky” laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.




(c)

Listing.  The Company shall promptly secure the listing of all of the Purchase
Shares upon each national securities exchange and automated quotation system
that requires





 







--------------------------------------------------------------------------------







an application by the Company for listing, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain such listing , so long as any other shares of Common Stock shall be so
listed.  The Company shall use its commercially reasonable efforts to maintain
the Common Stock’s listing on the Principal Market.  The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section.




5.

TRANSFER AGENT INSTRUCTIONS.




All of the Purchase Shares to be issued under this Agreement shall be issued
without any restrictive legend.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
Common Stock in the name of the Buyer for the Purchase Shares (the “Irrevocable
Transfer Agent Instructions”).  The Company warrants to the Buyer that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, will be given by the Company to the Transfer Agent with
respect to the Purchase Shares and the Purchase Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.




6.

INDEMNIFICATION.  




In consideration of the Buyer’s execution and delivery of is Agreement and
acquiring the Purchase Shares hereunder and in addition to all of the Company’s
other obligations under this Agreement, the Company shall defend, protect,
indemnify and hold harmless the Buyer and all of its affiliates, members ,
officers, directors, and employees, and any of the foregoing person’s agents or
other representatives (including, without limitation, those retained in
connection with the transaction contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or any other certificate,
instrument or document contemplated hereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement or any other
certificate, instrument or document contemplated hereby, or (c) any cause of
action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other certificate, instrument or  document contemplated hereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of the Buyer or any other
Indemnitee.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.








 







--------------------------------------------------------------------------------







7.

CERTAIN DEFINED TERMS.  




For purposes of this Agreement, the following terms shall have the following
meanings:




(a)

“1933 Act” means the Securities Act of 1933, as amended.




(b)

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.




(c)

“Business Day” means any day on which the Principal Market is open for trading
during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.




(d)

“Person” means an individual or entity including any limited liability company,
a partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.




(e)

“Principal Market” means the NASDAQ Capital Market.




(f)

“SEC” means the United States Securities and Exchange Commission.




(g)

“Transfer Agent” means the transfer agent of the Company as set forth in Section
8(f) hereof or such other person who is then serving as the transfer agent for
the Company in respect of the Common Stock.




 8.

MISCELLANEOUS.




(a)

Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Chicago, for the adjudication of any dispute hereunder or in
connection herewith, or with the transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and





 







--------------------------------------------------------------------------------







sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.




(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.




(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.




(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




(e)

Entire Agreement.  This Agreement supersedes all other prior oral or written
agreements between the Buyer, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and this Agreement
and the documents and instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.




(f)

Notices.  Any notices, consents or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:








 







--------------------------------------------------------------------------------







If to the Company:

Uranium Resources, Inc.

6950 South Potomac Street, Suite 300

Centennial, CO 80112

Telephone:

303-531-0470

Facsimile:

303-531-0519

Attention:

Christopher M. Jones, CEO

Email:

cjones@uraniumresources.com




With a copy (which shall not constitute notice) to:

Hogan Lovells US LLP 
One Tabor Center, Suite 1500 
1200 Seventeenth Street 
Denver, CO 80202 
Telephone:

303-454-2449 
Facsimile:

303-899-7333 
Attention:

David Crandall 
Email:

david.crandall@hoganlovells.com




If to the Buyer:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:

312-658-0400

Facsimile:

312-658-4005

Attention:

Steven G. Martin

Email:

smartin@aspirecapital.com




With a copy to (which shall not constitute delivery to the Buyer):

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:

202-778-1611

Facsimile:

202-887-0763

Attention:

Martin P. Dunn, Esq.

Email:

mdunn@mofo.com








 







--------------------------------------------------------------------------------










If to the Transfer Agent:

Computershare Trust Company

480 Washington Blvd.

Jersey City, NJ 07310

Telephone:

201-680-3695

Facsimile:

201-680-4606

Attention:

Maura Stanley

Email:

Maura.Stanley@computershare.com




or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, and recipient
facsimile number, (C) electronically generated by the sender’s electronic mail
containing the time, date and recipient email address or (D) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt in accordance with clause (i), (ii), (iii) or (iv) above,
respectively.




(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Buyer, including by merger or consolidation.
 The Buyer may not assign its rights or obligations under this Agreement.




(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.




(i)

Publicity.  The Buyer shall have the right to approve before issuance any press
release, SEC filing or any other public disclosure made by or on behalf of the
Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transaction contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least one (1) Business Day prior to its release.  The
Buyer must be provided with a copy thereof at least one (1) Business Day prior
to any release or use by the Company thereof.  




(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably





 







--------------------------------------------------------------------------------







request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transaction contemplated hereby.




(k)

Survival.  The representations and warranties of the Company and the Buyer
contained in Sections 2, 3 and 5 hereof, the indemnification provisions set
forth in Section 6 hereof and the agreements and covenants set forth in Sections
4 and 8 hereof, shall survive the execution of this Agreement and the
transaction contemplated herein or any termination of this Agreement.  




(l)

No Financial Advisor, Placement Agent, Broker or Finder.  The Company represents
and warrants to the Buyer that it has not engaged any financial advisor,
placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby.  Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.




(m)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.




(n)

Failure or Indulgence Not Waiver.  No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.







*     *     *     *     *





 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Buyer and the Company have caused this Stock Purchase
Agreement to be duly executed as of the date first written above.










THE COMPANY:




URANIUM RESOURCES, INC.







By: /s/ Christopher M. Jones                          

Name:  Christopher M. Jones

Title:  Chief Executive Officer







BUYER:




ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: SGM HOLDINGS CORP.







By: /s/ Steven G. Martin                                   

Name:  Steven G. Martin

Title:  President

















 





